Citation Nr: 0031987	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO)


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
RO, which granted a re-opened claim of service connection for 
PTSD, assigning the present 30 percent evaluation.  

As the veteran's appeal of the rating was initiated following 
an original award, the rating issue on appeal is not the 
result of a claim for "increased" entitlement, rather one 
involving the propriety of the original evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, it is noted that the veteran asserts that his 
service-connected PTSD has left him unemployable, and that 
he, accordingly, seeks entitlement to a total rating for 
compensation purposes based on unemployability due to 
service-connected disability (TDIU).  This matter is referred 
to the RO for all necessary development in conjunction with 
the instant matter on appeal, which is Remanded, as detailed 
below.  


REMAND

In the instant case on appeal, additional pertinent records 
appear to exist which have yet to be requested and obtained: 
Treatment records from the Vets Center, dated December 11, 
1995, indicate that the Social Security Administration (SSA) 
has considered the veteran to be 100 percent disabled.  An 
undated Vet Center record indicates that the veteran has been 
unemployed since September 29, 1993.  The Court has held that 
the VA's duty to assist under 38 U.S.C.A. § 5107(a) includes 
the necessity of obtaining copies of any Social Security 
determination of disability and the medical records upon 
which such decisions were based.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  The Board is, accordingly, of the opinion 
that the RO should endeavor to obtain copies of any medical 
records used by the SSA in the evaluation of any disability 
compensation claim of the veteran, for use in the instant VA 
claim on appeal.  

The Board is also of the opinion that the veteran should be 
scheduled for another examination in order to assess the 
current severity of symptoms related to his service-connected 
PTSD-apart from symptoms of any non-service-connected 
disorder.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Cousino v. Derwinski, 1 Vet. App. 536 (1991).  This medical 
development is indicated because there appears to be some 
conflicting clinical evidence as to the severity of the 
veteran's service-connected PTSD, apart from symptomatology 
of non-service origin.  Specifically, mental health treatment 
records from the Vet Center show a diagnosis of PTSD, but 
with recent exacerbations from a mix of service-connected and 
non-service-connected (as well as non-service-related and 
childhood) stressors.  An October 8, 1998 mental health 
therapy summary indicates that the veteran was recently 
having an exacerbation of PTSD symptomatology due to 
childhood sexual trauma, due to recent actions of his 
sisters.  An October 15, 1998 summary notes that the combat 
trauma was related to and different from sexual trauma, and 
on November 20, 1998, a therapy summary appears to indicate 
that the veteran's childhood sexual trauma was the primary 
stressor for the veteran's PTSD.  Additionally, it is 
historically noted that a June 1981 VA hospital treatment 
summary shows that the veteran was diagnosed with an organic 
mental disorder, noted as a personality disorder.  

While the veteran was afforded two VA mental health 
examinations in December 1998, the above complex clinical 
history was either not reviewed, or the symptoms of service-
connected PTSD were not satisfactorily distinguished from 
symptoms of non-service related childhood abuse, or recent 
recollections of the same.  Accordingly, the veteran should 
be afforded a more thorough and comprehensive VA psychiatric 
examination, to include a statement of the severity of PTSD, 
from April 1998 to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court 
herein) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by VCAA a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under VCAA it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required by law.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(including private) care providers who 
have treated him for any mental health 
disorder or related symptomatology from 
February 1970 to the present, as well as 
prior to his entry into service in July 
1965.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from February 
1970 to the present, including those from 
the VA Medical Center located in Wichita, 
Kansas, including hospital, individual or 
group mental health therapy, PTSD clinic, 
or out-patient treatment records, if not 
already in the claims folder, as well as 
any other VA and/or non-VA or private 
medical center or facility identified by 
the veteran.  

2.  The RO should contact the SSA and 
obtain a copy of any disability 
determination pertinent to the veteran's 
claim for Social Security disability 
benefits, as well as copies of any and 
all medical records relied upon 
concerning that claim or disability 
determination.  

3.  Upon the completion of the above 
requested development, the veteran should 
be scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of the 
case.  

Definitive diagnoses should be entered, 
with indication of the likely etiology of 
all disorders found on examination, as 
well as a detailed statement of symptoms 
related solely to service-connected PTSD, 
to the extent possible, separate and 
apart from any non-service-connected 
disorders, or pre-service or childhood 
related disorders, as appropriate on 
current examination.  



The examiner must clearly identify not 
only the symptoms of service-connected 
PTSD, but the severity of those symptoms, 
from April 1998 to the present.  

A GAF score should be assigned and 
explained, with reference and comment by 
the VA psychiatric examiner, and with 
reference to symptoms of service-
connected PTSD, separate and apart from 
any non-service connected disorders, to 
the extent possible (if not possible, 
then a full and comprehensive explanation 
would be appropriate).  The examiner is 
to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence-
including the documented clinical history 
contained in the veteran's VA claims 
file, and any additional records obtained 
from SSA.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim 
questioning the propriety of the initial 
evaluation for service-connected PTSD, 
rated as 30 percent disabling.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

6.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 8 -


